Citation Nr: 9929835	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-34 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether a May 1956, rating decision was clearly and 
unmistakably erroneous in denying service connection for a 
back condition, to include lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 


FINDINGS OF FACT

1.  Lumbosacral strain, diagnosed on VA examination in early 
1956, was manifested by slight muscle spasm and pain on 
motion, and this disability is clearly linked to back 
symptomatology in service.

2.  The rating decision of May 1956, which denied entitlement 
to service connection for a back condition for lumbosacral 
strain was not adequately supported by the evidence then of 
record.  

3.  There was no medical diagnosis or diagnostic conclusion 
by medical personnel until long after 1956 that the veteran 
had Marie Strumpell disease or ankylosing spondylitis. 

4.  Except as to lumbosacral strain, the May 1956 rating 
decision's denial of service connection for a back condition 
to include ankylosing spondylitis was adequately supported by 
the evidence then of record. 


                                                CONCLUSIONS 
OF LAW

1.  The rating decision of May 1956, which denied entitlement 
to service connection for a back condition to include 
lumbosacral strain was clearly and unmistakably erroneous, 
and the decision is reversed on account of having been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.105(a) (1999).

2.  The rating decision of May 1956 was not clearly and 
unmistakably erroneous in denying service connection for any 
other back condition to include ankylosing spondylitis.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.105(a) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 1955, the veteran filed a claim seeking service 
connection for a "back condition."  The evidence of record 
at the time of the May 1956, rating decision consisted of the 
veteran's service medical records, a letter from the 
veteran's father attesting to the veteran's complaints of 
back pain, and the reports from VA examinations conducted in 
March and April 1956.  

The veteran's service medical records noted that the veteran 
made frequent complaints of back pain.  He was given numerous 
examinations and was X-rayed on many occasions, none of 
which, however, produced significant findings.  A December 
1953 X-ray report noted "definite fuzziness and haziness of 
the left sacro-illiac joint.  This might indicate an early 
rheumatoid spondylitis."  Rheumatoid spondylitis was not 
subsequently diagnosed, however, and no conclusive diagnosis 
of any orthopedic disorder was ever made in service.  The 
veteran's separation examination repeated that "no 
significant findings" were made following the veteran's 
numerous examinations, and concluded that the veteran had no 
spine or other musculoskeletal abnormality. 

A February 1956, VA orthopedic examination of the spine was 
"essentially negative."  Rotation of the left hip, however, 
did elicit spasm and pain.  X-rays of the spine revealed 
"some straightening of the dorsal curve," and "a 
questionable increase in density of the left sacroiliac 
articulation."  The radiologist felt that additional, and 
"better films" of sacroiliac articulations should be made 
and had the veteran recalled for the X-rays.  In March, X-
rays of the sacroiliac articulations revealed findings that 
the radiologist stated "may be a sign of an [sic] early 
Marie Strumpell Disease."  After reviewing the X-ray images, 
the VA orthopedic examiner wrote an addendum to the 
examination report stating "some changes in sacroiliac 
joints.  This is minimal.  Diagnosis, lumbosacral strain.  
Symptoms are subjective."  

The RO denied the veteran's claim for entitlement to service 
connection for a back condition on the grounds that, despite 
the veteran's complaints in service, he had received numerous 
"complete orthopedic workups, including X-rays, and the 
conclusion always was no evidence of orthopedic disease."  
In addition, the RO determined that the VA examination report 
indicated that lumbosacral strain was based upon subjective 
symptoms.  In other words, the RO held that the clinical 
findings did not warrant a holding of orthopedic disability, 
based on the examiner's stated conclusion.  There was no 
medical diagnosis of Marie Strumpell disease or ankylosing 
spondylitis.  

The veteran contends that the RO's May 1956 denial contained 
clear and unmistakable error (CUE) because the evidence then 
available to the RO supported a grant of service connection 
for a back disorder.  The veteran argues that the service 
medical records, to include specifically the December 1953 X-
ray report, as well as the veteran's frequent complaints of 
back pain, confirmed the presence of a back disorder in 
service.  Furthermore, it is argued, the VA examination 
reports contained a diagnosis of lumbosacral strain and the 
RO erred in dismissing this diagnosis merely because the 
examiner stated "subjective signs only."  

In addition, the veteran argues that the RO erred in not 
discussing the significance of either the VA examiner's 
comment "some changes in sacroiliac joints," or of findings 
in the examination report that were indicative of muscle 
spasm.  The argument is made that ankylosing spondylitis was 
present at the time of the 1956 VA examination, as indicated 
by the VA examiner's opinion in January 1997 "...it cannot be 
denied that this X-ray report points to onset of 
spondylitis...to time in service..."  Finally, the argument is 
made that the RO's decision contained CUE because the 
available evidence in 1956 was "indicative of Marie-
Strumpell disease, a form of arthritis that is subject to 
presumptive service connection," and that service connection 
for that disorder was therefore warranted on a presumptive 
basis. 

In analyzing whether the prior final denial of the veteran's 
claim was fatally flawed, it is important to keep in mind the 
meaning of CUE.  Applicable regulations provide that previous 
determinations which are final and binding, including 
decisions concerning service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a) (1999).

The then United States Court of Veterans Appeals, now United 
States Court of Appeals for Veterans Claims (Court), has held 
that " '[a] determination that there was a 'clear and 
unmistakable error' must be based on the record and law that 
existed at the time of the prior...decision."  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en banc).  Thus, a 
claim of CUE is based upon an assertion that there was an 
incorrect application of the law or fact as it existed at the 
time of the disputed adjudication.  Id (emphasis added).  
Since an analysis of whether CUE has been committed may only 
proceed on the record, id., evidence that was not part of the 
record at the time of the prior determination may not form 
the basis of a finding that there was an act of clear and 
unmistakable error.' "  Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994).

The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of "error."  "It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing (Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc) (emphasis 
in the original).  In addition, the Court has held that the 
mere misinterpretation of facts does not constitute clear and 
unmistakable error.  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Lastly, the Court has held that the failure 
to fulfill the duty to assist cannot constitute clear and 
unmistakable error.  See Crippen v. Brown, 9 Vet. App. 412, 
424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Following a careful review of all the evidence, the Board 
finds that the May 1956 decision that denied service 
connection for lumbosacral stain contained CUE.  The RO 
denied service connection despite the diagnosis of 
lumbosacral strain made by the VA orthopedist, on the grounds 
that the diagnosis was based on subjective symptoms only.  
Review of the examination report, however, reveals that the 
veteran had muscle spasm and pain on rotation of the left 
hip.  Thus objective manifestations supporting a diagnosis of 
a disability were present in the language of the examination 
report..  In view of the objective symptoms of muscle spasm 
and pain, the VA examiner's diagnosis of lumbosacral strain, 
and the documented complaints of back pain in service, it 
cannot be denied that "reasonable minds could only conclude 
that the original decision was fatally flawed on this 
point."  Russell, 3 Vet. App. at 313.  The veteran very 
clearly had a back impairment at that time, and if it was not 
arthritis or ankylosing spondylitis, which was not diagnosed 
on the VA examination, then it had to be lumbosacral strain, 
the only back impairment diagnosed by the medical experts.  
Therefore, reversal of the May 1956 decision is warranted.  
38 C.F.R. § 3.105(a).

While the May 1956 rating decision contained CUE in denying 
service connection for lumbosacral strain, the same cannot be 
said for the de facto denial of service connection for Marie-
Strumpell disease or arthritis.  The Board notes that neither 
the service medical records nor the VA examination in 1956 
contained a diagnosis of Marie-Strumpell disease or 
ankylosing spondylitis.  The Board acknowledges that such a 
diagnosis was considered at the VA examination in 1956, but 
it was not made.  The determination was medical, made by the 
orthopedic examiner.  It was not one made by or at the RO.  
The RO is only accountable for making a decision supported by 
and based on what the medical specialists report.  Without 
the Board's being so presumptuous to decide the question, the 
physician may have been incorrect in his conclusion in 1956 
but that does not make the adjudicative determination by the 
RO "wrong".  Also, it is not the function of adjudicators 
at the RO, or the Board, to dispute the medical experts or 
interpret X-rays.  

Of course following the veteran's recent reopening of his 
claim, a reassessment of the findings in 1956 was 
accomplished in light of the now confirmed diagnosis of 
ankylosing spondylitis.  The physician's opinion in 1997 
supported a finding of service connection for ankylosing 
spondylitis and the RO granted it.  

In sum, the Board finds that the RO's rating decision of May 
1956 denying service connection for lumbosacral strain 
involved CUE, but the denial of service connection for any 
other back condition was not CUE.  


ORDER

The May 1956 rating decision that denied service connection 
for lumbosacral strain involved clear and unmistakable error 
and is reversed.  Service connection for lumbosacral strain 
is granted.

The May 1956 rating action denying service connection for any 
other back condition to include ankylosing spondylitis was 
not clearly and unmistakably erroneous, and is affirmed.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

